Citation Nr: 1629645	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in a 40 percent schedular rating for a low back disability.  

2.  Entitlement to an extraschedular rating for a low back disability.  

3.  Entitlement to a compensable schedular rating for radiculopathy of the left lower extremity for the period prior to May 23, 2011, and an increase in a 10 percent rating for the period thereafter.  

4.  Entitlement to an extraschedular rating for radiculopathy of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied an increase in a 40 percent rating for a low back disability (degenerative joint disease and degenerative disc disease of the lumbar spine).  

An April 2012 RO decision granted a separate 10 percent rating for radiculopathy of the left lower extremity, effective May 23, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 2014 decision, the Board denied the Veteran's claim for entitlement to an increase in a 40 percent rating for a low back disability.  The Board also determined that the issue of entitlement to a TDIU was raised during the pendency of the Veteran's previously appealed increased rating claim, and remanded that claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran then appealed the Board's October 2014 decision, which denied an increase in a 40 percent rating for a low back disability, to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated and remanded the Board's October 2014 decision, as to the issue of entitlement to an increase in a 40 percent rating for a low back disability.  

The Board observes that the issue of entitlement to a TDIU has not been recertified to the Board.  The RO is apparently developing that issue.  The Board notes, however, that the decision below represents a full grant of benefits for entitlement to a TDIU for the period since April 6, 2015.  Therefore, there is no prejudice to the Veteran in that regard.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The issue of entitlement to a TDIU for the period prior to April 6, 2015 is still under development by the RO.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an increase in a 40 percent rating for a low back disability; entitlement to an extraschedular rating for a low back disability; entitlement to a compensable rating for radiculopathy of the left lower extremity for the period prior to May 23, 2011, an increase in a 10 percent rating for the period prior to April 6, 2015, and an increase in a 40 percent rating for the period thereafter; entitlement to an extraschedular rating for radiculopathy of the left lower extremity; entitlement to a compensable rating for radiculopathy of the right lower extremity for the period prior to April 6, 2015, and an increase in a 40 percent rating for the period thereafter; entitlement to an extraschedular rating for radiculopathy of the right lower extremity; and entitlement to a TDIU for the period prior to April 6, 2015, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period since April 6, 2015, the Veteran's radiculopathy of the left lower extremity is manifested by at least moderately severe incomplete paralysis of the sciatic nerve.  

2.  For the period since April 6, 2015, the Veteran's radiculopathy of the right lower extremity is manifested by at least moderate incomplete paralysis of the sciatic nerve.  

3.  For the period since April 6, 2015, the Veteran's service-connected disabilities are a low back disability (rated 40 percent); radiculopathy of the left lower extremity (rated 40 percent); and radiculopathy of the right lower extremity (rated 20 percent).  

4.  For the period since April 6, 2015, the Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for at least a 40 percent schedular rating for radiculopathy of the left lower extremity for the period since April 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

2.  The criteria for at least a separate 20 percent schedular rating for radiculopathy of the right lower extremity for the period since April 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

3.  The criteria for a TDIU rating for the period since April 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Radiculopathy of the Left and Right Lower Extremities

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Note:  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The RO has rated the Veteran's peripheral neuropathy of the left lower extremity under Diagnostic Code 8520.  The Board observes that Diagnostic Code 8520 is the appropriate diagnostic code for rating the Veteran's radiculopathy of the right lower extremity.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.  Those disabilities are rated using the same criteria.  

An April 6, 2015 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his left leg was amputated below the knee due to complications from diabetes mellitus in December 2009.  He stated that he was limited as to how much standing or walking he was able to perform.  He reported that he had difficulty standing and that he would frequently fall due to his bilateral leg conditions.  

The examiner indicated that the Veteran had radicular pain and signs or symptoms due to radiculopathy.  The examiner reported that the Veteran had constant severe pain in the left lower extremity and moderate constant pain in the right lower extremity.  It was also noted that the Veteran had severe intermittent pain in the left lower extremity and moderate intermittent pain in the right lower extremity.  The examiner stated that the Veteran had severe paresthesias and/or dysthesias, as well as severe numbness, in both the left and right lower extremities.  The examiner indicated that there was involvement of the L4/L5/S1/S3 nerve roots of the sciatic nerve.  The examiner maintained that the severity of the radiculopathy was severe in the left lower extremity and moderate in the right lower extremity.  The diagnoses were degenerative arthritis of the spine; intervertebral disc syndrome; and lumbar degenerative disc disease.  

Although for the reasons set forth below, the Board finds that further development is necessary to adjudicate the Veteran's claims for increased rating for his service-connected radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, the evidence of record shows that the Veteran has at least moderately severe radiculopathy in the left lower extremity and moderate radiculopathy in the right lower extremity for the period since April 6, 2015, the date of a VA back conditions examination report.  Therefore, the Board finds that the medical evidence demonstrates that the Veteran has at least moderately severe incomplete paralysis of the sciatic nerve left lower extremity as required for a 40 percent rating under Diagnostic Code 8520 for the period since April 6, 2015.  Additionally, the Board finds that the Veteran has at least moderate incomplete paralysis of the sciatic nerve of the right lower extremity as required for a separate 20 percent rating under Diagnostic Code 8520.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

II. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU.  

For the period since April 6, 2015, the Veteran's service-connected disabilities are a low back disability (rated 40 percent); radiculopathy of the left lower extremity (rated 40 percent); and radiculopathy of the right lower extremity (rated 20 percent).  

The Board notes that the Veteran's service-connected low back disability, radiculopathy of the left lower extremity and radiculopathy of the right lower extremity are disabilities resulting from a common etiology, and, thus, constitute one disability, rated 60 percent, or more, within the meaning of 38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration her educational and occupational background.  

An April 6, 2015 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been unable to work since 2000 due his lumbar degenerative disc disease and diabetic neuropathy.  He indicated that he was a truck driver in the military and that when he left the service, he started a landscaping company and that he was self-employed until approximately 2000.  The Veteran maintained that he could not get a job due to his service-connected low back disability, which was the reason he started in his landscaping company.  He stated that he had difficulty with his activities of daily living.  

The diagnoses were degenerative arthritis of the spine; intervertebral disc syndrome; and lumbar degenerative disc disease.  The examiner reported that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner stated that the Veteran had a long history of lumbar degenerative disc disease with radiculopathy which was connected to his military service.  It was noted that the Veteran was also a diabetic with significant diabetic neuropathy in his lower extremities which had put him at risk for falling when ambulating and/or standing.  The examiner indicated that the Veteran would not be able to work a physically demanding job such as his previous work history in landscaping due to his lumbar degenerative disc disease and his nonservice-connected diabetic peripheral neuropathy.  The examiner stated that the Veteran also would not be able to work a sedentary job due to his elevated back pain with prolonged sitting.  

The examiner reported that both the Veteran's lumbar degenerative disc disease and diabetic neuropathy were contributing to his inability to perform physical work as previously required by his work history as a landscaper.  The examiner stated that to try to determine to what degree his lumbar degenerative disc disease caused his symptoms as opposed to his diabetic neuropathy would be mere speculation.  

The examiner maintained that the Veteran was not able to work in a sedentary setting due to his elevated symptoms of lumbar pain and an inability to tolerate prolonged sitting.  The examiner stated that based on a review of the claims file and the examination findings, such was primarily due to his lumbar degenerative disc disease with radiculopathy down both legs.  It was noted that the Veteran's radiculopathy went to his foot in the right leg and to his knee in his left leg.  

The Board observes that the Veteran apparently last worked in 2000.  Additionally, the Board notes that the Veteran last worked at a landscaping company and that he was self-employed.  The August 6, 2015 VA back conditions examination report specifically notes that low back disability, with radiculopathy of both lower extremities impacts his ability to work.  Further, the examiner stated that the Veteran would not be able to work a physically demanding job such as his previous work history in landscaping due to his lumbar degenerative disc disease and his nonservice-connected diabetic peripheral neuropathy.  The examiner also noted that it would be mere speculation to try to determine to what degree his lumbar degenerative disc disease caused his symptoms as opposed to his diabetic neuropathy.  The Board observes that VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  

Additionally, the examiner, pursuant to the April 6, 2015, VA back conditions examination report, specifically indicated that the Veteran was not able to work in a sedentary setting due to his elevated symptoms of lumbar pain and an inability to tolerate prolonged sitting.  Therefore, the examiner essentially indicated that the Veteran was not able to perform both physical and sedentary work due to his service-connected low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered him unable to secure or follow a substantially gainful occupation for at least the period since April 6, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran is entitled to a TDIU for the period since April 6, 2015.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary.  


ORDER

Effective April 6, 2015, a schedular rating of 40 percent is granted for radiculopathy of the left lower extremity, subject to the laws and regulations governing the payment of monetary awards.  

Effective April 6, 2015, a separate schedular rating of 20 percent is granted for radiculopathy of the right lower extremity, subject to the laws and regulations governing the payment of monetary awards.  

A TDIU is granted for the period since April 6, 2015, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 40 percent rating for a low back disability; entitlement to an extraschedular rating for a low back disability; entitlement to a compensable rating for radiculopathy of the left lower extremity for the period prior to May 23, 2011, an increase in a 10 percent rating for the period prior to April 6, 2015, and an increase in a 40 percent rating for the period thereafter; entitlement to an extraschedular rating for radiculopathy of the left lower extremity; entitlement to a compensable rating for radiculopathy of the right lower extremity for the period prior to April 6, 2015, and an increase in a 40 percent rating for the period thereafter; entitlement to an extraschedular rating for radiculopathy of the right lower extremity; and entitlement to a TDIU for the period prior to April 6, 2015.  

The Board observes that pursuant to the November 2015 Memorandum Decision, which addressed the issue of an increased rating for the Veteran's service-connected low back disability, the Court indicated that the Veteran suggested that the Board might not have all his health records.  Additionally, the Court stated that VA examiners, pursuant to a February 2012 VA back conditions examination report and a July 2010 spine examination for the VA, respectively, found that the Veteran experienced functional loss in addition to limitation of motion because of his service-connected low back disability.  The Court maintained that the respective examiners noted symptoms of pain; fatigue; weakness; lack of endurance; incoordination; muscle spasms; instability; tenderness; abnormal movement; disturbance of locomotion; and interference with sitting, standing, and walking.  The Court found that the Board failed to address those symptoms and whether they warranted a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2015).  The Court concluded that the Board failed to provide an adequate statement of reasons and bases for its determination that the Veteran's 40 percent rating adequately portrayed his function impairment.  

The Board observes that there are no VA treatment reports of record subsequent to September 2011.  The November 2015 Memorandum Decision specifically noted that the Veteran suggested that the Board might not have all his health records.  Additionally, the evidence of record shows that the Veteran continually received treatment for his service-connected low back disability during the period prior to September 2011.  As there are possible further VA treatment records that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  Additionally, in light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford the Veteran a VA examination to assess the current severity of his service-connected low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

As the Veteran's claim for a TDIU for the period prior to April 6, 2015, is inextricably intertwined with his claims for increased ratings for his service-connected low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As noted previously, the RO is already developing this issue.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected low back disability and radiculopathy of the left lower extremity and right lower extremity and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for a low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity will also be remanded.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for a low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity, to include at the Dallas, Texas VA Medical Center (including all CAPRI records in Virtual VA), since September 2011.  

2.  Ask the Veteran to identify all medical providers who have treated him for low back, left leg, and right leg problems since September 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his service-connected low back disability, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular consideration is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


